Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.




I. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807.

 discloses a touch device (0005 touch screen), comprising a touch panel (0011 touch panel) 
the touch panel provided with a functional area (fig 4a 410 first touch sensing region) and a combination area (fig 4a 420 second touch sensing region), the touch panel comprising an electrode layer, the electrode layer (see fig 4a which shows electrodes arrangement  [0022] electrode arrangement of a self-capacitive touch system) comprising a plurality of first touch units (fig 4a 41a-41d) and a plurality of second touch units (fig 4a 42a-42d), and the first touch units and the second touch units being arranged at intervals in an insulating manner (see fig. 4a electrodes are all spaced apart);
the first touch unit arranged corresponding to the functional area (fig 4a 41a-41d are in first touch sensing region 410), and the second touch unit arranged corresponding to the combination area (fig 4a 42a-42d are in second touch sensing region 420); 
when the first touch unit in the functional area and the second touch unit in the combination area are touched simultaneously (see fig 5B-5D), and detecting the first signal and the second signal at a touch position (fig 7 s74 fig 5d [0029]), 

Cheng does not explicitly disclose and a processor, and the touch panel being electrically connected with the processor; and electrically connected with the processor respectively; sending a first signal to the processor, the second touch unit sending a second signal to the processor to realize a combined touch operation. and executing corresponding functions according to the first signal and the second signal.
Dorfner however discloses and a processor, and the touch panel being electrically connected with the processor (see fig 5 processor  520 or fig 13 1130);touch units and electrically connected with the processor respectively(see fig 5 processor  520 or fig 13 1130 see touch electrodes electrically connected to processor ); sending a first signal to the processor, the second touch unit sending a second signal to the processor  [0029 processor receives different inputs from touch electrodes]to realize a combined touch operation  (fig 9a-9b copy paste fig 10a-10b [0054-0055]). and executing corresponding functions according to the first signal and the second signal fig 9a-9b copy paste fig 10a-10b initiate a function [0054-0055].
Cheng contains a "base" device/method of touch screen panel.  Dorfner contains a "comparable" device/method of touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Dorfner could have been applied in the same way to the "base" device/method of Cheng and the results would have been predictable and resulted in a processor, and the touch panel being electrically connected with the processor; and electrically connected with the processor respectively; sending a first signal to the processor, the second touch unit sending a second signal to the processor to realize a combined touch operation. and executing corresponding functions according to the first signal and the second signal. Furthermore, both Cheng and Dorfner use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Dorfner also provide the benefit of improved input device that allows for enhancing functionality of existing input devices [0004]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 2. Cheng as modified by Dorfner disclose the touch device according to claim 1, when the first touch unit in the functional area and the second touch unit in the combination area are simultaneously touched, the processor (Dorfner fig 5 520 fig 13 1120 ) acquiring the first signal according to the touched first touch unit to obtain a first coordinate of the touched first touch unit in the functional area according to the first signal (Cheng fig 5D [0029] touch 54. Dorfner fig 9-11 first touch); the processor establishing a virtual first touch unit located at the periphery of the functional area (Cheng fig 4b [0024] virtual border range. Dorfner fig 13 virtual electrode) and acquiring the second signal according to the touched second touch unit to obtain a virtual first coordinate of the virtual first touch unit in the functional area according to the second signal and obtain a second coordinate of the touched second touch unit in the combination area according to the virtual first coordinate (Cheng fig 55b 5d fig 5c fig 7 and fig 8. Dorfner fig 13); and the processor executing corresponding functions according to the first coordinate and the second coordinate to realize the combined touch operation fig 9a-9b copy paste fig 10a-10b initiate a function [0054-0055].
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Cheng as modified by Dorfner disclose the touch device according to claim 1, wherein the touch panel is a self-contained touch panel (Dorfner fig 1 [0023] keyboard).

2.	Claims 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 and further in view of HO et al 20150062059.

Consider claim 3. Cheng as modified by Dorfner disclose the touch device according to claim 1, wherein the first touch unit comprises a first driving electrode and a first sensing electrode, and the first driving electrode and the first sensing electrode being arranged at intervals in an insulating manner and electrically connected with the processor respectively (Dorner [0059] mutual capacitance); 
Motivation to combine is similar to motivation of claim 1. 

Cheng as modified by Dorfner do not explicitly disclose the touch device further comprising a wiring, the wiring comprising a first wiring and a second wiring, the first wiring configured for being electrically connected with the first driving electrode, and the second wiring configured for electrically connected with the first sensing electrode ; and the functional area comprising a frame area and a non-frame area, one or more first driving electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same first wiring, and one or more first sensing electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same second wiring.
HO however discloses touch device further comprising a wiring, the wiring comprising a first wiring and a second wiring, the first wiring configured for being electrically connected with the first driving electrode, and the second wiring configured for electrically connected with the first sensing electrode see fig 2 and fig 4 the wires that connected electrodes to the touch controller; and the functional area comprising a frame area and a non-frame area (display area and non-display area [0022]), one or more first driving electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same first wiring, and one or more first sensing electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same second wiring ( [0022] the drive electrodes and the sense electrodes may optional extend across substantially the entire non-display area ).
Cheng as modified by Dorfner contains a "base" device/method of touch screen panel.  HO contains a "comparable" device/method of touch screen device that has been improved in the same  could have been applied in the same way to the "base" device/method of Cheng as modified by Dorfner and the results would have been predictable and resulted in touch device further comprising a wiring, the wiring comprising a first wiring and a second wiring, the first wiring configured for being electrically connected with the first driving electrode, and the second wiring configured for electrically connected with the first sensing electrode ; and the functional area comprising a frame area and a non-frame area, one or more first driving electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same first wiring, and one or more first sensing electrodes of the first touch unit arranged in the non-frame area being electrically connected with the same second wiring. Furthermore, both Cheng as modified by Dorfner and HO use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of HO also provide facilitated touch detection in both normal power condition and reduced/low-power condition [0036]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 4. Cheng as modified by Dorfner and HO disclose the touch device according to claim 3, wherein one of the, and one of the first sensing electrodes of the first touch unit arranged in the frame area is electrically connected with one of the second wirings (see HO fig 2 and fig 4 the wires that connected electrodes to the touch controller [0022] the drive electrodes and the sense electrodes may optional extend across substantially the entire non-display area).
Motivation to combine is similar to motivation of claim 3. 

Consider claim 8. Cheng as modified by Dorfner disclose the touch device according to claim 1, and the area of the second driving electrode being not equal to the area of the second sensing electrode (see Cheng fig 6 [0032] electrodes can be any shape or size and do not have to have the same length and width) but do not disclose wherein the second touch unit comprises a second driving electrode and a second sensing electrode, the second driving electrode and the second sensing electrode being arranged at intervals in an insulating manner and electrically connected with the processor respectively

HO however discloses wherein the second touch unit comprises a second driving electrode and a second sensing electrode, the second driving electrode and the second sensing electrode being arranged at intervals in an insulating manner and electrically connected with the processor respectively (see HO fig 2 and fig 4 the wires that connected electrodes to the touch controller [0022] the drive electrodes and the sense electrodes may optional extend across substantially the entire non-display area).
Cheng as modified by Dorfner contains a "base" device/method of touch screen panel.  HO contains a "comparable" device/method of touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of HO could have been applied in the same way to the "base" device/method of Cheng as modified by Dorfner and the results would have been predictable and resulted in wherein the second touch unit comprises a second driving electrode and a second sensing electrode, the second driving electrode and the second sensing electrode being arranged at intervals in an insulating manner and electrically connected with the processor respectively. Furthermore, both Cheng as modified by Dorfner and HO use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of HO also provide facilitated touch detection in both normal power condition and reduced/low-power condition [0036]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 9. Cheng as modified by Dorfner and HO disclose the touch device according to claim 8, wherein for every two of the second touch units: 
a second touch unit (N) and a second touch unit (M), the area of the second driving electrode in the second touch unit (N) being equal to the area of the second sensing electrode in the second touch unit (M); and the area of the second sensing electrode in the second touch unit (N) being equal to the area of the second driving electrode in the second touch unit (M). (see Cheng fig 6 [0032] electrodes can be any shape or size and do not have to have the same length and width) (see HO fig 2 and fig 4 the wires that connected electrodes to the touch controller [0022] the drive electrodes and the sense electrodes may optional extend across substantially the entire non-display area).

 touch device according to claim 9, wherein the wiring further comprises a third wiring and a fourth wiring, the third wiring electrically connected with the second driving electrode, the fourth wiring electrically connected with the second sensing electrode, and the processor configured for detecting the second signal loaded on the third wiring and the fourth wiring, and judging the touched second touch unit according to the second signal (see Cheng fig 5D) (see HO fig 2 and fig 4 the wires that connected electrodes to the touch controller [0022] the drive electrodes and the sense electrodes may optional extend across substantially the entire non-display area).

3.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 and further in view of HO et al 20150062059 and further in view of Jeong et al US 20180308903.

Consider claim 5. Cheng as modified by Dorfner and HO disclose the touch device according to claim 3, but do not disclose wherein the resistance between the first wirings is equal, and the resistance between the second wirings is equal.
Jeong however discloses wherein the resistance between the first wirings is equal, and the resistance between the second wirings is equal [0431] signal lines SL may have the same length as each other such that the signal lines have same resistance as each other.
Cheng as modified by Dorfner and HO contains a "base" device/method of touch screen panel.  Jeong contains a "comparable" device/method of touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Jeong could have been applied in the same way to the "base" device/method of Cheng as modified by Dorfner and HO and the results would have been predictable and resulted in wherein the resistance between the first wirings is equal, and the resistance between the second wirings is equal. Furthermore, both Cheng as modified by Dorfner and HO and Jeong use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Jeong also provide the benefit reducing RC delay to improve sensitivity [0285]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Consider claim 6. Cheng as modified by Dorfner HO and Jeong disclose the touch device according to claim 5, wherein the length of the first wiring and the second wiring close to the processor is equal to the length of the first wiring and the second wiring away from the processor (Jeong [0431] signal lines SL may have the same length as each other such that the signal lines have same resistance as each other).
Motivation to combine is similar to motivation of claim 5. 

Consider claim 7. Cheng as modified by Dorfner HO and Jeong disclose the touch device according to claim 5, wherein the touch panel comprises a touch surface and a non-touch surface which are oppositely arranged, the touch surface configured for enabling a user to touch and provided with a touch area and a non-touch area, and the wiring being close to the non-touch surface and arranged corresponding to the touch area so as to reduce the area of the non-touch area (Jeong fig 1 display area and non-display area. fig 24c sense and drive electrodes are away from base layer BL which is the non-touch surface and the top most layer is the touch surface. Also see fig 10A 22a 26-28 for wiring. Fig 41A)
Motivation to combine is similar to motivation of claim 5. 

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 and further in view of Choi et al US 20160077782.

Consider claim 12. Cheng as modified by Dorfner disclose the touch device according to claim 1, but do not disclose wherein the touch panel comprises a plurality of sub-touch panels, the processor comprises a plurality of sub-processors, and one of the sub-touch panels is electrically connected with one of the sub-processors.
Choi however discloses wherein the touch panel comprises a plurality of sub-touch panels, the processor comprises a plurality of sub-processors, and one of the sub-touch panels is electrically connected with one of the sub-processors [0027] first and second processor and first and second touch sensor panel.
Cheng as modified by Dorfner contains a "base" device/method of touch screen panel.  Choi contains a "comparable" device/method of touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Choi could have been applied in the same way to the "base" device/method of Cheng as modified by Dorfner and the results would have been predictable and resulted in wherein the touch panel comprises a plurality of sub-touch panels, the processor comprises a plurality of sub-processors, and one of the sub-touch panels is electrically connected with one of the sub-processors. Furthermore, both Cheng as modified by Dorfner and Choi 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Choi also provide benefit of reducing lag according to touch inputs [0009]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


4.	Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 and further in view of Jeong et al US 20180308903.

Consider claim 13. Cheng as modified by Dorfner disclose the touch device according to claim 1, but do not disclose wherein the touch panel further comprises a first substrate and a second substrate, and the electrode layer is arranged between the first substrate and the second substrate.
Jeong however discloses wherein the touch panel further comprises a first substrate and a second substrate, and the electrode layer is arranged between the first substrate and the second substrate.  Fig 36A -C touch electrodes are between window panel and display panel which sits on the base layer BL fig 32.
wherein the touch panel further comprises a first substrate and a second substrate, and the electrode layer is arranged between the first substrate and the second substrate. Furthermore, both Cheng as modified by Dorfner and Jeong use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Jeong also provide the benefit reducing RC delay to improve sensitivity [0285]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Consider claim 14. Cheng as modified by Dorfner and Jeong disclose the touch device according to claim 13, wherein the touch panel further comprises a shielding layer arranged between the electrode layer and the second substrate, and a connection layer is arranged between the electrode layer and the shielding layer (see Jeong fig 36A-C and fig 41A where the shielding layer is insulator layers connection layer contains connecting parts CP1 and CP2)
. 

Claim 15 is rejected for similar reasons to claim 1 however Cheng as modified by Dorfner do not disclose a wherein electronic apparatus comprising a shell, and a main board and a touch device arranged in the shell, wherein the main board is electrically connected with the touch device, and the touch device comprises the touch device; 
Dorfner however discloses an wherein electronic apparatus [0143] mobile phone terminal comprising a shell (see fig 1 touch screen display device is housed in a shell [0143] electronic modules disposed on a main board and power supply modules are arranged in a bracket/case together with the display device to form the mobile phone terminal), and a main board and a touch device arranged in the shell ([0470] input sensing panel and display panel electrically connected to external electronic device through one circuit board PCB), wherein the main board is electrically connected with the touch device([0470] input sensing panel and display panel electrically connected to external electronic device through one circuit board PCB), and the touch device comprises the touch device (see fig 1 fig 2a [152] input sensing layer ISL. [0167] touch sensing panel).
Cheng as modified by Dorfner contains a "base" device/method of touch screen panel.  Jeong contains a "comparable" device/method of touch screen device that has been improved in the same way as the claimed invention.  The known "improvement" of Jeong could have been applied in the same way to the "base" device/method of Cheng as modified by Dorfner and the results would have been predictable and resulted in a wherein electronic apparatus comprising a shell, and a main board and a touch device arranged in the shell, wherein the main board is electrically connected with the touch device, and the touch device comprises the touch device. Furthermore, both Cheng as modified by Dorfner and Jeong use and disclose similar functionality (i.e., processing touch signals) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 16 is rejected for similar reasons to claim 2. 
Claim 18 is rejected for similar reasons to claim 5 and 6


5.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 in view of Jeong et al US 20180308903 and further in view of HO.
Claim 17 is rejected for similar reasons to claim 3. 
Claim 19 is rejected for similar reasons to claim 8.

6.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al US 20140340355 in view of Dorfner US 2015024807 in view of Jeong et al US 20180308903 and further in view of Choi et al US 20160077782.

Claim 20 is rejected for similar reasons to claim 12 13 and 14.









II. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim US 20120098784 discloses an input apparatus with first and second sensing electrodes.
Kong et al US 20100053094 discloses a multi-point touch sensitive system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 03/18/2022Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
	
inve